



Exhibit 10.2




PRIORITY CONFIRMATION JOINDER
December 6, 2017
Reference is made to the Intercreditor Agreement, dated as of May 10, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”) between JPMorgan
Chase Bank, N.A., as Priority Lien Agent for the Priority Lien Secured Parties
(as defined therein), and Wilmington Trust, National Association, as Second Lien
Collateral Trustee for the Second Lien Secured Parties (as defined therein) and
acknowledged and agreed by Denbury Resources Inc., a Delaware corporation
(“Denbury”) and certain of its subsidiaries.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 (b) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and subject to the
obligations of being Additional Second Lien Obligations under the Intercreditor
Agreement.
1. Joinder. In connection with that certain Indenture, dated as of December 6,
2017 among Denbury, the Subsidiary Guarantors party thereto and Wilmington
Trust, National Association, as Trustee and as Collateral Trustee, pursuant to
which Denbury will issue 9¼% Senior Secured Second Lien Notes due 2022 in an
aggregate principal amount of $381,568,000, the undersigned, Wilmington Trust,
National Association, in its capacity as trustee under such Indenture (the “New
Representative”), hereby:
(a)    represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement, on behalf of the Additional Second Lien
Secured Parties under the Additional Second Lien Debt Facility, as a Second Lien
Representative under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and
(b)    agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, Texas 75248
Facsimile: 888-316-6238
Attention: Denbury Collateral Trust Administrator
2.    Priority Confirmation. The undersigned New Representative, on behalf of
itself and each holder of Obligations in respect of the Series of Second Lien
Debt that constitutes an Additional Second Lien Debt Facility for which the
undersigned is acting as Second Lien Representative hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:
(a)    all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by Denbury or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Trustee with




1



--------------------------------------------------------------------------------





respect to such Series of Second Lien Debt for the benefit of all Second Lien
Secured Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and
(c)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto.
3.    Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.
4.    Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.
5.    Expenses. Denbury agrees to reimburse each Secured Debt Representative for
its reasonable out-of-pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.
[Signature Pages Follow]






2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
date first written above.
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as the New Representative
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President









SIGNATURE PAGE TO PRIORITY CONFIRMATION JOINDER TO INTERCREDITOR AGREEMENT
DENBURY RESOURCES INC.



--------------------------------------------------------------------------------





The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:
 
JPMORGAN CHASE BANK, N.A.,
as Priority Lien Agent
 
 
 
 
By:
/s/ Arina Mavilian
 
Name:
Arina Mavilian
 
Title:
Authorized Officer









SIGNATURE PAGE TO PRIORITY CONFIRMATION JOINDER TO INTERCREDITOR AGREEMENT
DENBURY RESOURCES INC.



--------------------------------------------------------------------------------





The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder and agrees to act as Second Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second Lien Collateral Trustee
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President









SIGNATURE PAGE TO PRIORITY CONFIRMATION JOINDER TO INTERCREDITOR AGREEMENT
DENBURY RESOURCES INC.



--------------------------------------------------------------------------------





 
Acknowledged and Agreed to by:
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief Financial Officer, Treasurer and Assistant
Secretary









SIGNATURE PAGE TO PRIORITY CONFIRMATION JOINDER TO INTERCREDITOR AGREEMENT
DENBURY RESOURCES INC.

